                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ANTWON J. BLAKENEY,                 )
                                    )
                 Plaintiff,         )
                                    )
     v.                             )               1:17CV563
                                    )
NORFOLK SOUTHERN RAILWAY            )
COMPANY,                            )
                                    )
                 Defendant.         )


                     MEMORANDUM OPINION AND ORDER

     This case comes before the Court on Defendant’s Motion to

Compel    Physical   Examination   of   Plaintiff   (Docket     Entry   30).

Because the Court does not find the requisite “good cause,” Fed. R.

Civ. P. 35(a)(2), it will deny the instant Motion.

                              INTRODUCTION

     Plaintiff commenced this action by filing a Complaint against

Defendant under the Federal Employer’s Liability Act, 45 U.S.C.

§§ 51 et seq.    (See Docket Entry 1.)     According to the Complaint,

“on May 10, 2016 while employed as a Truck Driver/Track Laborer for

Defendant . . ., Plaintiff fell to the ground with great force

while removing a Fifty (50) pound heavy steel hydraulic spike

hammer from the rear tool bed and compartment of [his] assigned

gang truck.”    (Id. at 2.)    The Complaint attributes Plaintiff’s

fall to the negligence of Defendant (see id. at 2-3) and alleges

that the fall caused “serious, painful and permanent injuries to

[Plaintiff’s] head, neck, back, shoulder and related body parts,
[as well as] psychological injuries” (id. at 4).         These injuries

allegedly   “caused   [Plaintiff]     to   undergo   medical   treatment,

psychological treatment, diagnostic tests, physical therapy, use of

necessary medications, MRI’s[,] FCE’s, and x-rays, [as well as]

surgery to try and limit the pain and discomfort and limitations[,]

and will require future medical treatment.”          (Id.; see also id.

(“Plaintiff . . . will in the future be caused to expend further

great sums for medical treatment.          Plaintiff . . . will in the

future have pain, suffering and mental anguish as a result of

Defendant’s negligence.    Plaintiff’s ability to work, labor, and

enjoy the normal pursuits of life has been impaired and lessened

. . . .” (paragraph number omitted)).)          Defendant answered and

admitted that Plaintiff fell while in its employ, but denied his

allegations of negligence and injury.       (See Docket Entry 10 at 2.)

     Discovery began on or about October 18, 2017 (see Text Order

dated Oct. 18, 2017 (adopting Certification and Report of Joint

Rule 26(f) Conference and Discovery Plan (“Discovery Plan”) (Docket

Entry 12)); see also Docket Entry 12 at 1 (“[Federal] Rule [of

Civil Procedure] 26(a)(1)(A) Initial Disclosures shall be exchanged

on October 31, 2017.”)), and closed on August 30, 2018 (see Text

Order dated July 2, 2018).     Since January 22, 2018, the parties

have known that any trial would occur during the April 2019 Civil

Master Calendar term.   (See Docket Entry 14.)




                                    -2-
     The Discovery Plan proposed by the parties and adopted by the

Court mandates “[s]upplementations under [Federal] Rule [of Civil

Procedure] 26(e) . . . within a reasonable time upon learning that

a disclosure or response to a discovery request is incorrect or

incomplete in some material respect.”        (Docket Entry 12 at 2.)     It

also authorizes, “if necessary, depositions of expert witnesses,

including treating doctors, [to] be taken outside the discovery

period by stipulation of the parties or by order of the Court on

good cause shown no later than 21 days prior to trial.”         (Id.)1

     In addition, pursuant to the Discovery Plan, Plaintiff and

Defendant had to serve any expert disclosures under Federal Rule of

Civil Procedure 26(a)(2)(B) and (C) by March 30 and April 30, 2018,

respectively. (See id.; see also id. (allowing Plaintiff until May

30, 2018, to serve rebuttal expert disclosures).)            On June 25,

2018, Defendant confirmed that it did “not anticipate introducing

expert testimony from any retained expert. . . .         [H]owever, [it]

reserve[d] the right to introduce expert testimony from any of the

treating   physicians   identified   .   .   .   in   Plaintiff’s   expert

disclosures . . . relate[d] to their treatment and care of [him]

and their knowledge and opinion of his medical condition.” (Docket

Entry 35-1 at 2; see also id. (“[T]his letter constitutes notice



     1
       Defendant’s Reply overlooks the above-quoted authorization
of depositions beyond the discovery deadline in arguing that “no
depositions can be taken following the close of the discovery
period” (Docket Entry 36 at 8 (emphasis omitted)).

                                 -3-
that [Defendant] may also call any of the non-retained experts

identified by Plaintiff on topics identified by Plaintiff.”).)

       On October 24, 2018, Defendant notified Plaintiff that it

“intend[ed] to move under [Federal] Rule [of Civil Procedure] 35

and Local Rule 26.1(e) for an order requiring [him] to submit to a

physical examination by one or more physicians sometime in the

early part of [2019].”          (Docket Entry 32-4 at 1; see also id.

(seeking Plaintiff’s consent).)            After several follow-up inquiries

by Defendant about whether Plaintiff would agree to a physical

examination (see Docket Entry 36-1 at 2-6), on December 4, 2018,

Plaintiff requested information about how Defendant “plan[ned] to

use th[e physical examination] report” (id. at 2).                        Defendant

promptly responded that it “would expect to use the [physical

examination] report at trial as provided and allowed under the

[Federal]    Rules of   Civil       Procedure     and    Local Rules.”       (Id.)

Plaintiff immediately asked:              “[W]ould [Defendant] present the

[physical    examination      report]      through      the   medical    [examiner]

subject to cross?” (Id. at 1.)            Two days later, Defendant answered

that   it   “would   expect    to    be    able   to     present   the   [physical

examination] report through testimony of the examining doctor (who

would of course be subject to cross) and/or [to] use the report to

cross-examine any medical witnesses called by [ P]laintiff.” (Id.)

On January 13, 2019, Plaintiff declined to consent to a physical

examination.    (See Docket Entry 36-2 at 1.)


                                          -4-
     Defendant filed the instant Motion on January 29, 2019.         (See

Docket Entry 30; see also Docket Entry 31 (Brief in Support).)

Plaintiff has responded in opposition (see Docket Entry 35) and

Defendant has replied (see Docket Entry 36).

                                DISCUSSION

     The instant Motion asks “this Court to order the physical

examination of Plaintiff [] prior to trial.”        (Docket Entry 30 at

1; see also id. at 2 (describing proposed examiner as “board-

certified   in   occupational    medicine”   with   “over   25   years   of

experience in occupational medicine”).)         “The court where the

action is pending may order a party whose mental or physical

condition . . . is in controversy to submit to a physical or mental

examination by a suitably licensed or certified examiner,” Fed. R.

Civ. P. 35(a)(1); however, “[t]he order . . . may be made only on

motion for good cause,” Fed. R. Civ. P. 35(a)(2) (emphasis added);

see also M.D.N.C. LR 26.1(e) (“For good cause appearing therefor,

the physical or mental examination of a party may be ordered at any

time prior to trial.”).     Although generally “[a] plaintiff in a

negligence action who asserts mental or physical injury places that

mental or physical injury clearly in controversy and provides the

defendant with good cause for an examination to determine the

existence and extent of such asserted injury,” Schlagenhauf v.

Holder, 379 U.S. 104, 119 (1964) (internal citation omitted),

“[t]he ability of the movant to obtain the desired information by


                                   -5-
other means is also relevant,” id. at 118; see also Equal Empl’t

Opportunity Comm’n v. Maha Prabhu, Inc., No. 3:07CV111, 2008 WL

2559417, at *2 (W.D.N.C. June 23, 2008) (unpublished) (“[[T]he

part[y moving for a physical or mental examination] must show

necessity . . . .    [G]ood cause does not exist where the desired

information could have been obtained through less invasive tools of

discovery.     Thus, necessity arises where . . . other means of

obtaining    information   [about   a   party’s   alleged    injuries]    are

exhausted.” (internal citation omitted)).

      The instant Motion argues that good cause supports Defendant’s

request for a physical examination of Plaintiff because:

      The testimony of Plaintiff and his treating physicians,
      given at discovery depositions between May and July 2018
      (at least nine months before the scheduled trial date),
      indicates that Plaintiff may still be undergoing
      additional medical treatment and his medical condition
      may still be changing. Therefore, by the time of trial,
      his medical condition likely will not be accurately
      reflected in the medical records and testimony previously
      provided during discovery.

(Docket Entry 30 at 2 (emphasis added); see also Docket Entry 31 at

4-5   (“Plaintiff   and    his   treating   physicians      have   testified

regarding his physical condition and treatment, but that testimony

will be at least nine months out-of-date by the time of trial.

Furthermore, . . . Plaintiff was still seeking and receiving

additional treatment for his alleged injuries at the close of

discovery, and at least one of his treating physicians acknowledged

that his physical condition could change prior to trial.                 As a


                                    -6-
result, the medical records and testimony obtained during discovery

will not be sufficient to show [his] physical condition at the time

of trial.”).) As support for the foregoing assertions, Defendant’s

Brief in Support of the instant Motion discusses (and attaches

excerpts from the transcripts of) the depositions of Plaintiff and

two of his doctors (Durwin Brooks and Eliot Lewit).    (See Docket

Entry 31 at 2-3 (referencing Docket Entries 32-1, 32-2, 32-3).)

     In the attached transcript excerpts from his deposition on May

1, 2018, Plaintiff testified that:

     1) Dr. Brooks “recommended surgery but [said] that [Plaintiff]

didn’t have to have it right [then]” (Docket Entry 32-1 at 2);

     2) Plaintiff “just had a MRI . . . and [needed] to go back to

talk to Dr. Brooks about it” (id. at 3); and

     3) “to address [Plaintiff’s] headaches,” Dr. Lewit prescribed

“medication” and, “every two . . . [or] three months,” Plaintiff

had been and was “currently seeing [Dr. Lewit]” (id. at 4).

     The attached transcript excerpts from Dr. Brooks’s deposition

(on June 12, 2018), in turn, reflect that:

     1) on April 4, 2018, Dr. Brooks saw Plaintiff for the first

time in “a little over a year,” to “follow[] up with neck and right

arm pain 23 months out from his injuries” and to “follow[] up about

his back pain as well” (Docket Entry 32-2 at 2-3);




                               -7-
      2) Plaintiff’s “clinical exam still did not show signs of

myelopathy”   (id.   at       4;2   see   also    id.   (recounting   Plaintiff’s

“normal gait pattern,” as well as “unequivocal Babinski, negative

Hoffman sign, no clonus, [and] five out of five strength”));

      3) nonetheless, Dr. Brooks “ordered [an MRI of Plaintiff’s]

cervical [spine] to reevaluate . . . cord signal change” (id. at

5);

      4) Dr. Brooks also “ordered . . . [an MRI of Plaintiff’s]

lumbar [spine] because he was having increasing radicular right leg

pain” (id.; see also id. (“[Plaintiff] has a pars defect and nerve

compression, so [Dr. Brooks] wanted to evaluate that as well.”));3

      5) upon review, Dr. Brooks did not “note in these new lumbar

and   cervical   MRIs     .     .   .     any    significant   differences   from

[Plaintiff’s] previous MRIs” (id. at 6); and




      2
       “Myelopathy is a ‘disorder of the spinal cord.’” Laberge v.
Berryhill, No. 18CV257, 2018 WL 6819328, at *2 n.1 (D.N.H. Dec. 28,
2018) (unpublished) (internal brackets omitted) (quoting Stedman’s
Medical Dictionary 1270 (28th ed. 2006)).
      3
       “A pars defect of the lumbar spine involves a part of a
vertebra called the pars interarticularis (meaning the part between
two joints) and refers to a break in that portion of bone that
leads to a separation of the upper, front portion of the vertebra
from   its   lower,   back   portion.  It   is   a   precursor   to
spondylolisthesis.”    Velasquez v. Wexford Health Sources, Inc.,
Civ. No. 16-1807, 2017 WL 4151278, at *4 n.7 (D. Md. Sept. 19,
2017) (unpublished); see also Batista v. Commissioner of Soc. Sec.,
No. 16CV3629, 2018 WL 4964102, at *7 n.18 (E.D.N.Y. Oct. 15, 2018)
(unpublished) (“Spondylolisthesis is a slipping of vertebra that
occurs, in most cases, at the base of the spine.”).

                                           -8-
     6) when Dr. Brooks saw Plaintiff on May 9, 2018, Plaintiff

again “express[ed] sort of the same fears about . . . having fusion

surgery at his age” (id.), so Dr. Brooks “recommended [Plaintiff]

go see Dr. Dumonski” (id. at 7; see also id. at 7-8 (“[Dr.

Brooks’s] current plan was [for Plaintiff to get a] second opinion,

and then he was going to come back and see [Dr. Brooks]. . . .

[However, Dr. Brooks] d[id]n’t even know if [Plaintiff had] gotten

approval for the second opinion yet.”)).

     Lastly, the attached transcript excerpt from Dr. Lewit’s

deposition on June 27, 2018, features this testimony:

     1) at an office visit, Plaintiff reported that “he felt his

milder headaches were more frequent” (Docket Entry 32-3 at 2); and

     2) “[h]eadaches, by their very nature, are variable” (id.; see

also id. (“That’s always the case. . . .   Now, why the variability

isn’t entirely clear.   That may go to exacerbating factors to some

extent, [like] . . . weather changes.      Stress is the number one

thing that tends to exacerbate headaches of any kind . . . .

Sometimes patients will deny anything different going on in their

lives and the headache just fluctuates and worsens.     It’s . . .

just the nature of the disorder.”)).

     This showing does not establish good cause for the requested

physical examination.   As an initial matter, the record material

cited by Defendant does not support its core thesis, i.e., that,

“by the time of trial, [Plaintiff’s] medical condition likely will


                                -9-
not be accurately reflected in the medical records and testimony

previously     provided   during     discovery”      (Docket     Entry    30   at   2

(emphasis      added)).      In   that    regard,    Dr.   Brooks’s      testimony

(detailed above) indicates that (1) clinical testing of Plaintiff

performed more than a year after his last prior appointment “still

did not show signs of [a spinal cord disorder]” (Docket Entry 32-2

at 4 (emphasis added)), (2) subsequent MRIs of Plaintiff’s cervical

and lumbar spine revealed no “significant differences from his

previous MRIs” (id. at 6), and (3) further discussion between

Plaintiff and Dr. Brooks did not alter Plaintiff’s long-standing

“fears about . . . having fusion surgery at his age” (id.).                         In

other words, two years after Plaintiff’s fall on the job, Dr.

Brooks   found    (through    both   physical       examination    and     advanced

diagnostic technology) that Plaintiff’s spine-related conditions

had remained stable for at least a year and that his ambivalence

about surgical options likewise had not changed. Given that static

history, the mere fact that Dr. Brooks referred Plaintiff for a

second opinion (which he may or may not have pursued) (see id. at

7-8)4 simply does not warrant the conclusion that, “by the time of

trial,   his    medical   condition        likely   will   not    be     accurately

reflected in the medical records and testimony previously provided

during discovery” (Docket Entry 30 at 2 (emphasis added)).



     4
       According to Plaintiff’s Response, he “has not seen or
treated with [Dr. Dumonski].” (Docket Entry 35 at 6.)

                                         -10-
       Similarly,    no   such   conclusion      reasonably    could    rest   on

Defendant’s (above-discussed) evidence of Plaintiff seeing Dr.

Lewit on a roughly quarterly basis for treatment of headaches (see

Docket Entry 32-1 at 4) and of Plaintiff (in one such visit)

reporting that “his milder headaches were more frequent” (Docket

Entry 32-3 at 2 (emphasis added)), particularly given Dr. Lewit’s

explanation that “[h]eadaches, by their very nature, are variable”

(id.), that variability “always” accompanies headaches (id.), that

conditions    as    ephemeral    as   “weather    changes”     and    “[s]tress”

regularly “exacerbate headaches” (id.), and that, even absent any

apparent trigger, “headache[s] just fluctuate[]” (id.).                  To the

contrary, this record material shows a consistent pattern of

Plaintiff seeking routine care for a condition that, by its “very

nature” (id.), often (and inexplicably) varies, but as to which (as

far as the evidence indicates) he only once reported any change

(and then solely as to the frequency of “milder headaches”) (id.).

If the Court found good cause for a physical examination based on

that sort of showing, no plaintiff who complains of headaches

possibly could escape a physical examination on the eve of trial.

Adopting a standard with such sweeping implications would conflict

with    the   Supreme     Court’s     construction     of     the    “good-cause

requirement [as] not a mere formality, but [as] a plainly expressed

limitation,” Schlagenhauf, 379 U.S. at 118, and of “Rule 35[ as]

requir[ing] discriminating application by the trial judge,” id.


                                      -11-
       Accordingly, the Court sustains “Plaintiff[’s] object[ion] to

the [requested physical] exam as . . . no foundation as to the

necessity of the exam has been specifically shown in this case”

(Docket Entry 35 at 3; see also id. at 6 (“Defendant has not shown

any evidence that the [existing] discovery, testimony and [medical]

records are insufficient to show [ P]laintiff’s condition at trial

. . . .”)).   See Schlagenhauf, 379 U.S. at 118 (holding that “good

cause” standard of Fed. R. Civ. P. 35(a) requires “affirmative

showing by the movant”); Maha Prabhu, 2008 WL 2559417, at *2

(“[[T]he part[y moving for a physical or mental examination] must

show necessity . . . .”).         Moreover, to the extent Defendant

harbored   concerns   about   material   changes   in   Plaintiff’s   back

condition, headaches, or other claimed injuries, mechanisms exist

for Defendant to “obtain the desired information by other means

[than a compelled physical examination],” Schlagenhauf, 379 U.S. at

118.    To begin, as documented in the Introduction, the parties

exchanged initial disclosures, including:

       1) “the name and, if known, the address and telephone number

of each individual likely to have discoverable information – along

with the subjects of that information – that the disclosing party

may use to support its claims or defenses, unless the use would be

solely for impeachment,” Fed. R. Civ. P. 26(a)(1)(A)(i);

       2) “a copy – or a description by category and location – of

all documents[ or] electronically stored information . . . that the


                                  -12-
disclosing party has in its possession, custody, or control and may

use to support its claims or defenses, unless the use would be

solely for impeachment,” Fed. R. Civ. P. 26(a)(1)(A)(ii); and

     3) “a computation of each category of damages claimed by the

disclosing party – who must also make available for inspection and

copying as    under   [Federal] Rule    [of   Civil   Procedure]    34   the

documents or other evidentiary material, unless privileged or

protected from disclosure, on which each computation is based,

including materials bearing on the nature and extent of injuries

suffered,” Fed. R. Civ. P. 26(a)(1)(A)(iii) (emphasis added).5

     “In addition to the disclosures required by [Federal] Rule [of

Civil    Procedure]   26(a)(1)[(A)(i)-(iii)],     [Plaintiff       had   to]

disclose to [Defendant] the identity of any [expert] witness



     5
        Defendant also undoubtedly served interrogatories and
requests for production under Federal Rules of Civil Procedure 33
and 34, to discover not only medical evidence on which Plaintiff
might rely to support his claim(s) against Defendant (the
disclosure of which Federal Rule of Civil Procedure 26(a)(1)(A)
already mandated), but also medical evidence that might undercut
Plaintiff’s claim(s) against Defendant. See generally Sherlock v.
Fontainebleau, 229 F. Supp. 3d 1277, 1282 (S.D. Fla. Jan. 18, 2017)
(“To be sure, a defendant is entitled to the production of medical
records that have a logical connection to the [p]laintiff’s claim
of injuries.” (internal brackets and quotation marks omitted)).
Consistent with that supposition, the excerpts from Dr. Brooks’s
deposition   transcript   reveal  that   (during   questioning   by
Defendant’s counsel) Dr. Brooks asked Defendant’s counsel if he
“ha[d certain] notes” from Plaintiff’s appointments on April 4 and
May 9, 2018, and that (when Defendant’s counsel answered in the
negative) Dr. Brooks offered to “print those out” and then did so.
(Docket Entry 32-2 at 2; see also id. at 2-4 (discussing notes in
question, including contents that appeared to bolster defense as to
severity of Plaintiff’s alleged back injury).)

                                 -13-
[Plaintiff] may use at trial,” Fed. R. Civ. P. 26(a)(2)(A), as well

as “a written report – prepared and signed by . . . [any witness]

retained or specially employed to provide expert testimony,” Fed.

R. Civ. P. 26(a)(2)(B); see also id. (“The report must contain:

(i) a complete statement of all opinions the witness will express

and the basis and reasons for them; [and] (ii) the facts or data

considered by the witness in forming them[] . . . .”), and, for any

other expert witness (such as a treating physician), a description

of “the subject matter on which the witness is expected to present

evidence . . . and a summary of the facts and opinions to which the

witness is expected to testify,” Fed. R. Civ. P. 26(a)(2)(C)

(internal subpart number omitted).6   Further:

     ha[ving] made [his] disclosure[s] under [Federal] Rule
     [of Civil Procedure] 26(a) . . . [and] ha[ving] responded
     to an[y] interrogatory[ and/or] request for production
     [served by Defendant], . . . [Plaintiff had to]
     supplement or correct [his] disclosure or response . . .
     in a timely manner if [he] learn[ed] that in some
     material respect the disclosure or response [wa]s
     incomplete or incorrect, and if the additional or
     corrective information ha[d] not otherwise been made
     known to [Defendant] during the discovery process or in
     writing . . . .




     6
       Notably (as detailed in the Introduction), after Plaintiff
made the above disclosures (and Defendant deposed Plaintiff and Dr.
Brooks), Defendant stated that it would not “introduc[e] expert
testimony from any retained expert. . . . [Instead, Defendant]
reserve[d] the right to introduce expert testimony from any of the
treating physicians [Plaintiff] identified . . . relate[d] to their
treatment and care of [him] and their knowledge and opinion of his
medical condition.” (Docket Entry 35-1 at 2.)

                               -14-
Fed. R. Civ. P. 26(e)(1).7              Finally, “[i]f [Plaintiff has] fail[ed]

to    provide      information         or   identify      a   witness    as    required     by

[Federal] Rule [of Civil Procedure] 26(a) or (e), [he] is not

allowed to use that information or witness to supply evidence

.    .   .   at   [his]   trial,        unless      the   failure     was     substantially

justified or is harmless.”                  Fed. R. Civ. P. 37(c)(1).

         To summarize:

         1) Plaintiff has disclosed any witnesses and/or records that

support his claims, see Fed. R. Civ. P. 26(a)(1)(A)(i) & (ii);

         2) Plaintiff has disclosed his damages computation, along with

“materials bearing on the nature and extent of injuries suffered,”

Fed. R. Civ. P. 26(a)(1)(A)(iii);

         3) Plaintiff has disclosed reports explaining the testimony of

any      medical    experts       he    has    retained,       see    Fed.     R.   Civ.   P.

26(a)(2)(B), as well as a summary of any testimony his treating

physicians        will    give,    see       Fed.    R.   Civ.   P.     26(a)(2)(C),       and

Defendant has declined to contest that testimony with any expert

evidence of its own (see Docket Entry 35-1 at 2);

         4) since making the foregoing disclosures (and responding to

any discovery demands from Defendant), Plaintiff has borne an




         7
       The Discovery Plan similarly requires “[s]upplementations
. . . within a reasonable time upon learning that a disclosure or
response to a discovery request is incorrect or incomplete in some
material respect.” (Docket Entry 12 at 2.)

                                              -15-
obligation      to    supplement    them    if/when   they      became   materially

incomplete or incorrect, see Fed. R. Civ. P. 26(e)(1);8 and

       5) Plaintiff may not use at trial any witness, document,

damages computation (or evidence bearing thereon), and/or retained

expert/treating        physician    testimony     that    he    did   not   properly

disclose (or include in a response to a discovery demand), absent

substantial justification or lack of prejudice to Defendant, see

Fed. R. Civ. P. 37(c)(1).

       In    light    of   those   considerations,       if    Defendant    believed

Plaintiff had “receiv[ed] additional treatment for his alleged

injuries [after] the close of discovery, and . . . his physical

condition [had] change[d]” (Docket Entry 31 at 4), before seeking

to compel a physical examination, Defendant (at a minimum) should

have asked Plaintiff to supplement his disclosures and discovery

responses with any new medical information (particularly given

that, during the discovery period, Defendant expressed an intent to

rely on testimony from Plaintiff’s treating physicians in lieu of

disclosing its own medical expert).              Additionally, Defendant could

have       sought    “depositions    of    [Plaintiff’s]       expert    witnesses,

including treating doctors, . . . outside the discovery period by

stipulation of the parties or by order of the Court on good cause

shown no later than 21 days prior to trial.”                   (Docket Entry 12 at


       8
       Plaintiff’s Response acknowledges his “continual duty to
supplement if there is a significant or material change in his
physical or mental condition.” (Docket Entry 35 at 7.)

                                          -16-
2.)9       Simply put, “good cause does not exist [for the requested

physical examination because] the desired information could have

been obtained through less invasive tools of discovery,” Maha

Prabhu, 2008 WL 2559417, at *2.

       As a final matter, in finding good cause lacking here, the

Court has carefully considered Defendant’s contention that “courts

and commentators agree that, in circumstances where the plaintiff’s

physical condition is at issue and may change between discovery and

trial, a physical examination prior to trial is warranted” (Docket

Entry 31 at 4 (emphasis added)).                To support that contention,

Defendant cited Perez v. Viens, No. 4:09CV3206, 2011 WL 855673 (D.

Neb. Mar. 8, 2011) (unpublished), and 8B Charles Alan Wright et

al., Federal Practice and Procedure § 2234 (3d ed. 1998 & Nov. 2018

supp.). (Docket Entry 31 at 4.)          Upon review, those authorities do

not entitle Defendant to a physical examination of Plaintiff.

       Regarding       Perez,    Defendant    relied   on    language   therein

“‘find[ing] “good cause” exist[ed] for [a medical] exam since,

based on the deposition testimony of [the plaintiff] and [his

disclosed expert/physician] and the length of time since his last

examination      the    nature   of   [the    plaintiff’s]   current    physical

limitations are at issue and worthy of an update.’” (Id. (emphasis

added) (parenthetically quoting Perez, 2011 WL 855673, at *2).)


       9
       Defendant may take a second deposition of a previously
deposed treating physician by stipulation of the parties or with
leave of the Court. See Fed. R. Civ. P. 30(a)(2)(A)(ii).

                                       -17-
However, Defendant     failed    to    note    that,   in   Perez,   the     court

determined that the deposition testimony of the plaintiff and his

disclosed expert/physician provided good cause for a physical

examination (when combined with “the length of time that ha[d]

passed since [the plaintiff’s] last examination,” Perez, 2011 WL

855673, at    *4),   because    of    “the    differing     testimony   of    [the

plaintiff] and his [disclosed expert/]physician,” id. (emphasis

added).   Defendant has pointed to no similar conflict between the

testimony of Plaintiff and of his disclosed experts/physicians.

(See Docket Entry 30 at 1-3; Docket Entry 31 at 1-5; Docket Entry

36 at 1-9.)   That material distinction between the record in Perez

and the record in this case renders the good cause ruling in Perez

of no value in making a good cause ruling in this case.

     Nor does the Court find persuasive Defendant’s quotation from

Federal Practice and Procedure that, “‘if permanent injuries are

claimed   most    courts   will,      on   request,    allow    an   additional

examination shortly before the trial.’” (Docket Entry 31 at 4

(quoting 8B Wright et al., supra, § 2234) (internal alteration

omitted).)       As authority for that broad proposition, Federal

Practice and Procedure only cites (and quotes) two half-century-old

cases.    See 8B Wright et al., supra, § 2234 n.10 (citing and

quoting Lewis v. Neighbors Constr. Co., 49 F.R.D. 308, 309 (W.D.

Mo. 1969), and Vopelak v. Williams, 42 F.R.D. 387, 389 (N.D. Ohio

1967)).   The Court deems those two decisions unhelpful to the


                                      -18-
resolution of Defendant’s instant Motion, because the discovery

landscape has changed dramatically in the intervening five decades.

     For example, at the time of the rulings in Lewis and Vopelak,

the Federal   Rules   of   Civil   Procedure   did   not    “state   whether

interrogatories . . . as well as requests for inspection . . .

impose a ‘continuing burden’ on the responding party to supplement

his answers if he obtains new information.”          Fed. R. Civ. P. 26

advisory comm.’s note, 1970 amend., subdiv. (e).            Similarly, not

until 1970 did the Federal Rules of Civil Procedure make clear

that, during the discovery process, “[a] party can require one who

intends to use [an] expert to state the substance of the testimony

that the expert is expected to give.”      Fed. R. Civ. P. 26 advisory

comm.’s note, 1970 amend., subdiv. (b)(4).           Moreover, after the

decisions in Lewis and Vopelak, roughly a quarter of a century

passed before the (previously discussed) disclosure requirements

came into the Federal Rules of Civil Procedure.            See Fed. R. Civ.

P. 26 advisory comm.’s note, 1993 amend., subdiv. (a).                Those

changes directly impact the analysis of good cause for a physical

examination (particularly Defendant’s request in this case), as

(for reasons outlined above) the disclosure and supplementation

provisions of the Federal Rules of Civil Procedure have markedly

enhanced “[t]he ability of [Defendant] to obtain the desired

information [about Plaintiff’s alleged injuries] by other means,”

Schlagenhauf, 379 U.S. at 118.


                                   -19-
       In sum, the instant Motion lacks merit, because the record

material marshaled by Defendant does not establish a reasonable

need    for   a   reappraisal   of   Plaintiff’s   alleged   injuries   and

Defendant possessed tools less intrusive than a compelled physical

examination to secure information about any developments concerning

Plaintiff’s alleged injuries.10

                                 CONCLUSION

       Under the circumstances presented, the Court does not find the

requisite “good cause,” Fed. R. Civ. P. 35(a)(2), for the requested

physical examination.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Compel

Physical Examination of Plaintiff (Docket Entry 30) is DENIED.


                                          /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge
February 26, 2019




       10
       Having so concluded, the Court will not address Plaintiff’s
alternative “object[ions] to the [requested] exam as untimely as it
is outside time limits of the discovery period, [as] . . .
prejudicial to [ P]laintiff due to medical testimony having been
already secured[,] and finally[ as] . . . lack[ing in] specificity
as to the examinations [sic] details” (Docket Entry 35 at 3).

                                     -20-
